Proceeding pursuant to CPLR article 78 in the nature of mandamus to compel the Supreme Court, Kings County, and James F. Imperatrice, the Chief Clerk of Kings County, to issue a determination in accordance with CPL 440.30 (7) on the petitioner’s motion pursuant to CPL 440.10 to set aside the verdict rendered in People v Kevin Smith in the Supreme Court, Kings County, under indictment No. 2183/86, which motion was denied on November 22, 1988.
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
*570Under the circumstances of this case, while mandamus to compel may lie, because of the petitioner’s unreasonable delay in bringing this proceeding to compel the Supreme Court to issue a determination in accordance with CPL 440.30 (7) on his motion pursuant to CPL 440.10, the proceeding is barred by the doctrine of laches (see Austin v Board of Higher Educ. of City of N.Y., 5 NY2d 430 [1959]; Yonkers Racing Corp. v City of Yonkers, 301 AD2d 592 [2003]; Matter of Thomas v City of Buffalo Inspections Dept., 275 AD2d 1004 [2000]; Matter of Densmore v Altmar-Parish-Williamstown Cent. School Dist., 265 AD2d 838 [1999]; Matter of Civil Serv. Empls. Assn. v Board of Educ., Patchogue-Medford Union Free School Dist., 239 AD2d 415 [1997]; Matter of Kolson v New York City Health & Hosps. Corp., 53 AD2d 827 [1976]). Adams, J.P., Santucci, Crane and Mastro, JJ., concur.